Citation Nr: 1523211	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include the right index and right middle fingers.

2.  Entitlement to service connection for a left hand disability, to include the left middle and left little fingers.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 1997, from January 2000 to May 2000, and from April 2008 to December 2008.  He had additional service with the Army National Guard.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

The Veteran testified at an October 2014 Board videoconference hearing; the hearing transcript has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

During the October 2014 Board videoconference hearing, the Veteran indicated that he was diagnosed with arthritis in the hands by his private physician at Family Care at Tampa Palms in Florida, with treatment from 2006 to 2010.  While an authorization and consent form for Family Care at Tampa Palms is of record, it does not appear that all relevant private medical records have been requested.  Additionally, the Veteran identified continuing treatment for the right knee and bilateral ankles at the VA Medical Center in Syracuse, New York.  The Board finds that a remand is required to obtain any outstanding VA and private medical records.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2014).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  On remand, the AOJ should verify periods of ADT and IADT performed by the Veteran while serving with the Army National Guard.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Right wrist and finger tendinopathy and right little finger ulnar deviation deformity were identified during a July 2010 VA authorized examination.  Insomuch as right wrist tendinopathy affects function in the right-hand, the Board finds that a supplemental medical opinion is needed to address whether such disabilities are related to service.

The Veteran contends during the October 2014 Board hearing that claimed bilateral ankle and right knee disabilities are secondary to his service-connected back and hip disabilities.  If additional medical evidence associated with the record on remand identifies a current diagnosis relating to the left or right ankle or right knee, the Veteran should be afforded a new VA examination to address whether a currently diagnosed ankle or right knee disability is secondary to service-connected back and hip disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army National Guard.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of National Guard service

2.  The AOJ should obtain identified treatment records from Family Care at Tampa Palms in Florida dated from 2006 to 2010.  The Board notes that an authorization and consent form for Family Care at Tampa Palms is of record.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  The AOJ should inform the Veteran that he may submit any such records directly to VA. 

3.  The RO should obtain updated VA treatment records from the VA Medical Center in Syracuse, New York dated from September 2013 to present and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the claims file. 

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted.  If additional medical evidence associated with the record on remand identifies a current diagnosis relating to the left or right ankle or right knee, the Veteran should be afforded an updated VA examination to address whether a currently diagnosed ankle or right knee disability is secondary to service-connected lumbar spine and right disabilities.  The VA examiner should identify any currently diagnosed disabilities of the right ankle, left ankle, or right knee, if present.  If a current disability is identified, the VA examiner should offer the following opinions:

A)  Is it at least as likely as not that a diagnosed right ankle, left ankle, or right knee disability is caused by service-connected disabilities of the lumbar spine and right hip?  

B)  Is it at least as likely as not a that a diagnosed right ankle, left ankle, or right knee is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected disabilities of the lumbar spine and right hip?  

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

C)  Is it at least as likely as not that a right ankle, left ankle, or right knee is otherwise related to active service? 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful. 

5.  After all available evidence has been associated with the record, the AOJ should request a supplemental medical opinion to address whether right wrist and finger tendinopathy and right little finger ulnar deviation deformity, identified during a July 2010 VA authorized examination, are related to service.  Another examination is not required; however, if the VA examiner indicates that he or she cannot provide an opinion without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.

In providing an opinion, the VA examiner should address the Veteran's contention that his right hand disability is related to duties involving structural repair, helicopter repair, and aircraft maintenance, and injuries to the hands in service.  The Board notes that service treatment records reflect treatment for a laceration of the right palm in September 1989 and trauma to the fingers of the left hand in June 1992.

If additional medical evidence associated with the record on remand identifies additional diagnoses relating to the left or right hand, a medical opinion addressing such diagnoses should also be requested.  

6.  After all development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




